Citation Nr: 1020268	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  05-39 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for prostate cancer. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1970 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico which denied entitlement to the benefit 
currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in June 2007 to present 
testimony on the issue on appeal.  The hearing transcript has 
been associated with the claims file.

By decision in December 2007, the Board denied the Veteran's 
claim for compensation under 38 U.S.C.A. § 1151 for prostate 
cancer.  The Veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court) which, by Order dated 
November 25, 2008, granted a Joint Motion for Remand (JMR).  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for prostate cancer is 
ready for further adjudication.  See 38 C.F.R. § 19.9 (2009).  
Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

In particular, there is outstanding relevant evidence that 
should be associated with the claims file.  The Veteran 
asserts that his prostate cancer should have been detected 
and treated as early as 2000 when he states that he began to 
show high PSA (prostate-specific antigen) levels.  Veteran's 
statement, July 2005.  Portions of VA treatment records since 
that time have been associated with the claims file, but it 
appears that other records from the date range in question 
may not be of record.  As such, the Veteran's complete VA 
treatment records from January 2000 forward should be 
obtained and associated with the claims file.  

VA is required to make as many requests as necessary to 
obtain relevant records when such are held by a Federal 
department or agency, ending efforts to obtain such records 
only when it is determined that they do not exist or further 
efforts to obtain them would be futile.  38 C.F.R. 
§ 3.159(c)(2) (2009).  In addition to the VA treatment 
records requested above, the Veteran's attorney has also 
requested that the Board seek records associated with a 
federal tort claim based upon the same facts as the present 
appeal before the Board.  Correspondence from attorney, March 
2010.  The Department of Veterans Affairs, Office of Regional 
Counsel, should be contacted to determine the location of the 
requested tort claim records.  The records should be then be 
obtained and associated with the claims file.  

Pursuant to the Joint Motion for Remand, the prior 
examination report has been deemed inadequate for the 
purposes of a determination with regard to compensation under 
38 U.S.C.A. § 1151.  As such, a new VA medical opinion should 
be obtained from a physician, other than the practitioner who 
performed the July 2005 examination, who is qualified to 
opine with regard to prostate cancer and the medical standard 
of care in detection thereof.  38 C.F.R. § 3.159(c)(4) 
(2009).  The Board does not require a new personal 
examination of the Veteran unless the reviewing physician 
finds such an examination to be necessary.  

Finally, the claims file contains limited evidence relevant 
to the present appeal that is written in Spanish without an 
accompanying English translation.  While on remand, the RO 
should take the opportunity to seek English translation, as 
feasible, in order to facilitate review of the record by the 
Board.  In particular, a personal statement from the Veteran 
dated in February 2010 requires translation from Spanish into 
English.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file all outstanding VA 
treatment records for this Veteran, 
from January 2000 forward.  

2.  Contact the appropriate entity, to 
include VA Office of Regional Counsel, 
to obtain copies of all records 
associated with the Veteran's 
successful federal tort claim.  

3.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the RO 
should so specifically state, and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which may 
ultimately prove unsuccessful, must be 
documented in the claims folder.

4.  Obtain an opinion from a medical 
doctor, other than the practitioner who 
performed the July 2005 examination, who 
is qualified to opine with regard to 
prostate cancer and the medical standard 
of care in detection thereof.  The 
Veteran's claims file and a copy of this 
remand should be made available to the 
examiner for review.  Although a thorough 
review of all relevant records is 
required, a new personal examination of 
the Veteran is not required unless the 
reviewing physician finds that an 
examination is necessary.  

The examiner is then requested to respond 
to the following:
(a)  Did VA fail to exercise the degree 
of care that would be expected of a 
reasonable health care provider, given 
the Veteran's PSA readings between 2000 
and the time of cancer detection (which 
appears to be in or around June 2004)?
(b)  Did a failure on the part of VA to 
timely diagnose and properly treat 
prostate cancer proximately cause the 
continuance or natural progress of that 
disease?  (Proximate cause is an action 
or event that directly caused 
additional disability, as distinguished 
from a remote contributing cause.)
(c)  The examiner is also asked to 
comment on the accuracy and usefulness 
of "age-adjusted" PSA levels as raised 
by the Veteran's prior representative 
in the March 2006 brief in support of 
the present claim.  

An adequate supporting rationale is 
required for all opinions offered.

5.  If feasible, secure a translation 
of the Veteran's February 2010 personal 
statement from Spanish to English.  If 
obtaining translation of this document 
is not reasonably feasible at the RO, 
the claims file may be returned to the 
Board where translation of any relevant 
documents will then be obtained.  

6.  The RO will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been completed in compliance with the 
instructions herein, and that no other 
notification or development action is 
needed in addition to that directed 
above.  If further action is required, 
it should be undertaken prior to 
further claims adjudication.  

7.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the Veteran, he 
and his representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and his representative must be 
afforded the applicable time period in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


